DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/02/2022.
Currently claims 1-17 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, claims 1-8, in the reply filed on 09/02/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 019579A2 (Balcom) and further in view of CN 208285061U (Kun).
Regarding claim 1, Balcom discloses, an indicator circuit for an emergency light (Fig. 1; pages 8-10), comprising: 
a charging circuit (22 and 24; power supply module and battery charging module; Fig. 1; page 10), in connection with a positive terminal of a battery (46; battery; Fig. 1; page 10) and configured to charge the battery (46); 
a main control circuit (32; supervisory integrated circuit; Fig. 1; page 10), in connection with the negative terminal (GND) of the battery (46) and configured to compare the electrical signal output (through BS; Fig. 4C; page 25) by the battery (46) with a reference voltage signal (128; V5 output; Fig. 4C; page 24) and output a control signal (158; inter-module output; Fig. 4D; page 27); and 

    PNG
    media_image1.png
    631
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    796
    media_image2.png
    Greyscale

a drive circuit (139; transistor; Fig. 1; page 28), in connection with the main control circuit (32) and an indicator light (79; light emitting diode; Fig. 1; page 28), and configured to drive the indicator light (79) to illuminate according to the control signal (as annotated on Fig. 4C) and turn off the indicator light (79) in case of abnormal conditions (Fig. 4D; page 28).  

    PNG
    media_image3.png
    545
    775
    media_image3.png
    Greyscale

But Balcom fails to teach explicitly, the battery is a lithium battery; 
a battery protection circuit, in connection with a negative terminal of the lithium battery and configured to provide protection against overvoltage and overcurrent of an electrical signal output by the lithium battery; 
However, in analogous art, Kun discloses, the battery (BT; lithium battery; Fig. 1; page 2) is a lithium battery; 
a battery protection circuit (U3/GSM8205; lithium battery protection; Fig. 1; page 2), in connection with a negative terminal of the lithium battery (BT) and configured to provide protection against overvoltage and overcurrent of an electrical signal output by the lithium battery (BT);
	Note: The purpose of battery protection circuit is to protect lithium battery against overvoltage and overcurrent in the circuit.

    PNG
    media_image4.png
    586
    724
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Balcom and Kun before him/her, to modify the teachings of emergency light indicator circuit with a battery as taught by Balcom and to include the teachings of a battery protection circuit as taught by Kun since the battery charging circuit develops very high over-voltage and over-current during on-off transients which would destroy the battery. The battery protection circuit protects the battery by limiting the over-voltage and over-current by various mechanisms. Absent this important teaching in Balcom, a person with ordinary skill in the art would be motivated to reach out to Kun while forming an emergency light indicator circuit of Balcom. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Balcom and Kun discloses, the indicator circuit according to claim 1, wherein the main control circuit (32) comprises: 
a comparison sub-circuit (138; comparator; Fig. 4C; page 25; Balcom Reference), in connection with the negative terminal (GND) of the lithium battery (46) and configured to compare the electrical signal output (through BS; Fig. 4C; page 25) by the lithium battery (46) with the reference voltage signal (128; V5 output; Fig. 4C; page 24) and output a feedback signal (140; bad battery output; Fig. 4C; page 25; Balcom Reference); and 
a control sub-circuit (152 and 152; failure indicator and alarm driver; Fig. 4D; page 27), in connection with the comparison sub-circuit and configured to process the feedback signal and output the control signal (158; inter-module output; Fig. 4D; pages 25-26; Balcom Reference).  


Regarding claim 4, Balcom discloses, the indicator circuit according to claim 1, further comprising: 
a charging protection circuit (as annotated on Fig. 1 having diode 38 and filter capacitor 40; page 11), in connection with the charging circuit (32) and the lithium battery (46) and is configured to perform filtration and anti-electromagnetic interference (generated by transformer 34; Fig. 1) on the electrical signal output (output of charging circuit) by the charging circuit (22 and 24).  

    PNG
    media_image1.png
    631
    857
    media_image1.png
    Greyscale


Regarding claim 5, Balcom discloses, the indicator circuit according to claim 1, wherein the control sub-circuit (152 and 152; failure indicator and alarm driver; Fig. 4D; page 27) adopts a microcontroller unit.  
	Note: Both failure indicator and alarm driver can be considered microcontroller units. 

Regarding claim 6, Balcom discloses, the indicator circuit according to claim 1, wherein the charging circuit (22 and 24) comprises an AC/DC power supply with a preset voltage value (at power supply output node 48; Fig. 1; page 13).  

Regarding claim 7, Balcom discloses, the indicator circuit according to claim 1, wherein the control signal (158; inter-module output; Fig. 4D; pages 25-26) is regulated according to a state of the lithium battery (46) and variation of a value of the reference voltage signal (128; V5 output; Fig. 4C; page 24). 
	Note: This is the function of the supervisory circuit 32 to generate a control signal based on battery voltage and reference voltage.

Regarding claim 8, Balcom discloses, the indicator circuit according to claim 7, wherein the state of the lithium battery (46) comprises: 
a charge state (indicated by 141, unit ready indicator; Fig. 4D; page 25), a discharge state (can also be indicated by 141, unit ready indicator; Fig. 4D; page 25), a fully charged state (indicated by 150, status indicator; Fig. 4D; page 25), and an unplugged state (can be indicated by 142, failure indicator; Fig. 4D; page 25) of the lithium battery (46).  

    PNG
    media_image3.png
    545
    775
    media_image3.png
    Greyscale




Allowable Subject Matter
Claim 3 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 3, the closest prior art, EP 019579A2 (Balcom), in combination with CN 208285061U (Kun), fails to disclose, “the indicator circuit according to claim 2, wherein the comparison sub-circuit comprises: a first resistor (R), a second resistor (R), and a comparison assembly; and a first terminal of the first resistor (R) is in connection with a power supply (VCC), a second terminal of the first resistor (R) and a first terminal of the second resistor (R) are in common connection with a first input terminal of the comparison assembly, the first input terminal of the comparison assembly is input with the reference voltage signal, a second input terminal of the comparison assembly is in connection with the negative terminal of the lithium 13battery, a second terminal of the second resistor is grounded, and an output terminal of the comparison assembly is in connection with the control sub-circuit”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0319480 A1 (Cui) - An emergency driver system is disclosed for providing a low float charge power to a rechargeable battery. The emergency light emitting diode (LED) driver system includes a LED light source, a rechargeable battery, and emergency (EM) driver. The emergency LED driver system can also include a multi-color indicator circuit configured to a provide at least two LED light indicators providing information regarding the mode of operation for the EM driver. The rechargeable battery is coupled with the LED light source. The EM driver is coupled with the rechargeable battery and the LED light source.
2. US 2019/0081472 A1 (Guo) - A device for jump starting a vehicle is disclosed with a depleted vehicle battery includes a power supply, a detecting unit, a microcontroller unit (MCU), and two output ports. At least one of the two output ports may include a clamp. The detecting unit may be configured to detect a signal indicative of an open/closed state of the clamp. The microcontroller unit (MCU) may be configured to cut off an electrical connection of the clamp with a power supply of a booster basing on the detected signal indicative of the closed state of the clamp.
3. US 2018/0269698 A1 (Kondo) - A protection circuit of a lithium-ion secondary battery is disclosed. When reaching over-discharging, the protection circuit can suppress any more progress of the over-discharging with a versatile approach and at low costs. A protection circuit of a lithium-ion secondary battery includes: a controlling IC that is driven by electric power of the lithium-ion secondary battery, and configured to detect at least a voltage of the lithium-ion secondary battery; and an interrupting circuit including at least a fuse and a switch, the fuse being arranged between the lithium-ion secondary battery and the controlling IC, the switch being arranged so as to allow a current capable of blowing the fuse to flow from the lithium-ion secondary battery to the fuse when the switch is turned on.
4. US 2014/0240966 A1 (Garcia) - A supplemental lighting system is disclosed including a charging circuit having a reference voltage for the charging circuit set through changes to reference resistances, and/or having an output voltage, current or power set through a connector configuration. A battery storage connector can be used to select a particular resistance for setting the reference voltage. Additionally, a supplemental lighting system may have a rechargeable battery coupled to a low-voltage part of the circuit, for example protected by an isolation circuit. Furthermore, a lithium ion or similar rechargeable battery supply can include a circuit for allowing it to be used with a circuit designed for a NiCad powered system or with a circuit designed for a lithium ion powered system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/17/2022